DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the grounds that the applicant believes that the composition of claim 19 includes boswellia extract, green tea catechins, quercetin and magnesium species for treating menstrual pain which are components of group I and should therefore be searched upon. Also, the applicant states that the invention cannot be practiced with another materially different product.  This is not found persuasive because the applicant fails to note from before that the product as claimed can be used in a materially different process such as being used for daily nutritional supplementation for increased antioxidant effects for wellbeing. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Examiner acknowledges the amendments made to claims 1, 10-11 and 21-22.
Claims 1-18 and 21-26 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McWherter (US20160243057A1), Bonakdar (https://www.reliasmedia.com/articles/83732-i-boswellia-serrata-i-for-inflammatory-conditions) and Dr. Briden (https://helloclue.com/articles/cycle-a-z/magnesium-and-the-menstrual-cycle). These claims stand rejected with slight modifications to take into account the amendments filed on 05/02/2022.
McWherter’s general disclosure is to methods and compositions for stabilizing the extracellular matrix (see abstract).
Regarding claims 1, 6, 10, 15, 21-22 and 26, McWherter teaches a composition which can include boswellia extract (see 0037, 0038) and teaches that boswellic acids of Frankincense have anti-inflammatory effects and target NF-κB signaling and the subsequent NFκB-dependent cytokine production to decrease inflammation (see 0187-0188). 
McWherter also teaches the compositions of the current disclosure can contain from about 0.000001 to about 12.5% of quercetin (see 0035).
McWherter also teaches the polyphenolic components of green tea, and in particular, epicatechin gallate (ECG) and epigallocatechin-3-gallate (EGCG), both of which are catechins and have potent anti-inflammatory properties and teaches the component in the formulation (see 0155-0156) which can be in the composition in amounts from 0.000001% to about 45% by weight (see 0031).
McWherter also teaches Oral or topical agents including quercetin and its analog, isoquercetin (which have been shown to synergistically enhance the effects of catechins, isothiocyanates, and stilbenoids), may also be incorporated into formulations and/or treatment regimens discussed herein (see 0085).
McWherter also teaches magnesium can be incorporated as a pharmaceutically acceptable salt (see 0209).
McWherter also teaches the present invention suitable for treatment of one or more symptoms of dysmenorrhea and vaginal pain, swelling itching cervical dysplasia and the like (see 0073).
McWherter also teaches each of the active agents enumerated herein may be formulated by compounding within the final administered formulation to comprise from about 0.0001 to about 500 milligrams (see 0071) and at the higher ranges of the taught boswellia extract, quercetin and green tea catechins being 12.5% of 500 milligrams, this would equate to each ingredient as being at about 60 mg in the formulation which would be inclusive of the instantly taught ranges.
McWherter also teaches administration of the composition for periods of about 21 to about 90 days (see claim 9), which is more than the instantly taught 5 days and if carried out for 90 days would cover the time a human would begin menstruating.
Regarding claim 2, 9, 18 and 20-22, McWherter also teaches resveratrol as being a stillbenoid which is a referred active ingredient to be used in the formulation (see 0184) and teaches that the stillbenoids can be in an amount from about 0.0000001% to about 25% by weight (see claim 18, part d). McWherter also teaches vitamin D at up to 12.5% (see 0035 and 0036) and teaches curcuminoids or curcuminoid derivatives or curcuminoid analogs, agonists or antagonist in an amount from about 0.0000001% to about 25% by weight (see claim 1, claim 15, claim 18, claim 24, and 0029-0034).
Regarding claims 3 and claim 12, McWherter teaches administration for at least ten days because McWherter teaches administration up to 90 days (see claim 9).
Regarding claims 4 and 13, McWherter teaches administration up to 90 days which would cover two or more consecutive menstrual cycles.
Regarding claims 5 and 14, McWherter teaches the composition to include diindolylmethane for an added synergistic activity (see 0085).
McWherter does not specifically teach the amount of magnesium or boswellia extract in the instantly claimed ranges.
Bonakdar’s general disclosure is about Boswellia serrata for inflammatory conditions (see article).
Bonakdar teaches that oral formulations of boswellia are most commonly used for pain and inflammatory disorders including dysmenorrhea (see page 3, para.3) and teaches that today extracts are typically standardized to contain 30-65% boswellic acids and dosed at 100-400 mg orally per day (see last para. page 3).
Dr. Briden’s general article is about magnesium and the menstrual cycle (see article).
Dr. Briden teaches that taking magnesium daily may prevent dysmenorrhea (menstrual cramps) by relaxing smooth muscle of the uterus and reducing prostaglandins that cause period pain (see page 2) and teaches a recommended 300 mg daily taken directly after food (see page 3).
Although McWherter does not specifically disclose the instant range of the ingredients in milligrams, McWherter teaches ranges in weight percentages of which are inclusive of the instantly taught range when considered to the 500 milligram dosage which was taught in the prior art. McWherter also does not specifically teach the ranges of claims 7-8 and 16-17 of the instant invention however each ingredient of the prior art would have a result effective variable which would be different from each other ingredient within the composition and it is well known in the art to optimize these ingredients to find ranges that would result in increased efficacy and reduced toxicity. Each ingredient would result with a different effective variable and thus optimization would have been prima facie obvious at the effective filing date. 
 Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would have been obvious at the effective filing date to use McWherter’s invention for treating dysmenorrhea and/or pain associated with in a human and to optimize the boswellia extract to between 100-400 mg and the magnesium to up to 300 mg as taught by Bonakdar and Dr. Briden because these amounts are known in the art specifically for reducing and or treating dysmenorrhea. It would have further been obvious to use an oral formulation of the invention because McWherter teaches both oral and topical agents being within the compositions and oral administration is also a conventional formulation for such compositions which any person having skill could formulate.
There would have been a reasonable expectation of success in arriving at the instant invention because these ingredients have already been disclosed for the instantly taught purpose and optimizing them to the particular instantly taught ranges would have been prima facie obvious as these ranges/amounts have also been disclosed in the prior art.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over McWherter (US20160243057A1), Bonakdar (https://www.reliasmedia.com/articles/83732-i-boswellia-serrata-i-for-inflammatory-conditions) and Dr. Briden (https://helloclue.com/articles/cycle-a-z/magnesium-and-the-menstrual-cycle) as applied to claims 1-18 above, and further in view of Nico (https://www.noperiodnowwhat.com/research/ashwagandha-and-period-restoration) and Ham (Silibinin-induced endoplasmic reticulum stress and mitochondrial dysfunctionsuppress growth of endometriotic lesions, Journal of Cellular Physiology, Vol 234, Issue 4, p. 4327-4341, 25-Aug, 2018). These claims stand rejected with the slight modifications to take into account the response filed 05/02/2022.
The combined prior art teaches the boswellia extract, green tea catechins, quercetin, and magnesium in the instantly taught ranges for treating dysmenorrhea as described in the above rejection, but does not specifically teach ashwagandha and silybin at the instantly taught ranges.
Nico’s general disclosure is to Ashwagandha’s effects on period restoration (see article).
Nico teaches that ashwagandha is a supplement that is often mentioned as “regulating hormones” and “balancing menstrual cycles” – mostly related to the stress aspect (see first para. page 1) and teaches that ashwagandha was able to relive stress symptoms such as fatigue, flushing, perspiration, loss of appetite, headache and muscle pain and reduced the stress related hormone cortisol in hypothalamic amenorrhea patients when taken in amounts that were ranging from 125 mg to 500 mg (see page 4, 2nd para.). Furthermore, Nico teaches that there were no negative side effects in pregnant rats which were given ashwagandha up to 2000 mg/kg/day which would be roughly 324mg/kg/day for a human or 19 grams per day in a 120lb human.
Ham’s general disclosure is a scientific report on the effects of silibinin on endometriosis (see abstract).
Ham teaches that silibinin is a flavonolignan extracted from milk thistle, which has been used for treating liver disorders, various cancers, and gynecological diseases (see abstract) and further teaches that silibinin stimulated apoptosis by reducing DNA replication and cell cycle arrest in VK2/E6E7 and End1/E6E7 cells (human endometriotic cells) and that silibinin would indicate to be a new therapeutic agent or supplement for treatment of endometriosis (see discussion, page 19, para. 1). It is known to those skilled in the art that silybin is also known as silibinin and that endometriosis is a form of secondary dysmenorrhea. Also Ham teaches that women who have endometriosis experience chronic inflammation and pelvic pain (see introduction, page 1, first para.).
Ham also teaches that the amount in which the animals were administered the silibinin was at 100 mg/kg (see methods) but does not specifically teach the dose range of the instant invention, however as previously discussed it would have been obvious to optimize to the instantly taught range because the results effective variable would be different for each individual ingredient. It is also obvious to optimize each ingredient to find the greatest efficacy and the lowest toxicity. Also, as previously mentioned, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include both ashwagandha, in the instantly taught range as taught by Nico because ashwaganha is known for relieving muscle pain stress during menstruation and silybin also in the instantly taught range because silybin has been shown to be effective in treating endometriosis which is a form of secondary dysmenorrhea. 
There would have been a reasonable expectation of success in arriving at the instant invention because the additional ingredients are known in the art for treating dysmenorrhea and combining them into a single composition would have been prima facie obvious.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. The applicant’s only arguments are based solely on the idea that they believe McWherter to teach away from oral administration, which is not the case. The applicant states first that “McWherter actually discloses that oral supplementation is not likely to work”, however nowhere in McWherter’s disclosure is there a statement or claim that the oral administration of the composition would NOT work. The applicant was correct in the statement “that the oral supplementations dilution factor renders it as an inferior product” (see 0388) when considered as a “chemopreventative or chemoprotective”. It is known in the art that medicines taken orally have a larger dilution factor and other factors weighing in on the potency of the drug being taken especially when compared to topicals that can potentially be applied directly at the source. Direct application of a drug is most likely always going to exhibit a stronger response. This theory however does not mean that oral treatments are invalid. McWherter only states that the oral administration is inferior to topical administration which is usually the case and something a person skilled in the art can appreciate. McWherter does not claim that oral administration would be ineffective as claimed by the applicant. Also, the applicant focused on the chemoprotective effects which are different from the dysmenorrhea effects.
The applicant also states that McWherter claims that direct administration to the affected tissue was necessary (see response page 4) however this is also not the case. McWherter teaches that “In addition to the particularly preferred routes of topical, transdermal, and transmucosal administration, the compounds disclosed herein may also be optionally formulated for administration to the mammalian patient through any other conventional administration method, including, for example, timed- or controlled-release delivery vehicles; as well as any other form conventionally used in the delivery of nutraceutical bioactive ingredients described herein” (see 0072) which would lead one of skill to think of a conventional administration route as being an oral administration route.
McWherter teaches that “Such delivery routes are particularly contemplated to be useful for rectal or vaginal insertion, such as, for example, by rectal transmucosal delivery for the treatment and/or amelioration of one or more symptom of prostatitis and the like, or by intravaginal or transvaginal delivery for the treatment and/or amelioration of one or more symptoms of dysmenorrhea, vaginal pain, swelling, itching, cervical dysplasia, and the like” (see 0073) and this would lead one of skill to contemplate suppositories for formulation however this does not teach away from the oral administration as claimed by the applicant, especially when McWherter teaches that oral agents including quercetin and its analog isoquecetin (which have been shown to synergistically enhance the effects of catechins, isothiocyanates, and stilbenoids), may also be incorporated into formulations and/or treatment regimens discussed herein (see 0085) and teaches the use of taking the compositions orally throughout the disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655